                                  Case 19-10998-BLS                     Doc 1       Filed 05/06/19           Page 1 of 31

Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hospital Acquisition LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  5340 Legacy Drive, Suite 150
                                  Plano, TX 75024
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Collin                                                            Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.lifecarehealthpartners.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-10998-BLS                 Doc 1         Filed 05/06/19              Page 2 of 31
Debtor    Hospital Acquisition LLC                                                                      Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6223

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9
                                             Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12



9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment 1                                                Relationship            Affiliate
                                                  District   Delaware                      When                              Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 2
                                 Case 19-10998-BLS                   Doc 1        Filed 05/06/19            Page 3 of 31
Debtor   Hospital Acquisition LLC                                                                Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                               example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).


                                             Other
                                             Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No
                                                         Insurance
                                                 Yes     agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                           1,000-5,000                                 25,001-50,000
    creditors
                                     50-99                                          5001-10,000                                 50,001-100,000
     (on a consolidated basis)       100-199                                        10,001-25,000                               More than 100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities            $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                            $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                                  Case 19-10998-BLS                   Doc 1        Filed 05/06/19             Page 4 of 31
Debtor   Hospital Acquisition LLC                                                                  Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      05/06/2019
                                                  MM / DD / YYYY


                             X   /s/ James Murray                                                         James Murray
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer and Manager




18. Signature of attorney    X   /s/ M. Blake Cleary                                                       Date 05/06/2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 M. Blake Cleary
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 Rodney Square
                                 1000 N. King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 571-6600                Email address      mbcleary@ycst.com


                                 3614 DE
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
               Case 19-10998-BLS        Doc 1     Filed 05/06/19     Page 5 of 31




                                      ATTACHMENT 1

                     Pending Bankruptcy Cases Filed by Affiliated Entities

       On the date hereof, each of the related entities listed below (collectively, the “Debtors”),

including the debtor in this chapter 11 case, filed a petition in the United States Bankruptcy

Court for the District of Delaware (the “Court”) for relief under chapter 11 of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532.           Contemporaneously with the filing of their

voluntary petitions, the Debtors filed a motion requesting that the Court jointly administer their

chapter 11 cases for administrative purposes only.

                Hospital Acquisition LLC
                Hospital Acquisition Intermediate Sub LLC
                LifeCare Holdings LLC
                LifecCare Behavioral Health Hospital of Pittsburgh LLC
                New LifeCare Hospitals LLC
                New LifeCare of Hospitals of Dayton LLC
                New LifeCare Hospitals of Milwaukee LLC
                New LifeCare Hospitals of South Texas LLC
                Hospital Acquisition Sub II LLC
                New LifeCare Management Services LLC
                New LifeCare REIT 1 LLC
                New LifeCare Hospitals of Mechanicsburg LLC
                New Pittsburgh Specialty Hospital LLC
                LifeCare Vascular Services, LLC
                New LifeCare Hospitals of North Texas LLC
                New LifeCare Hospitals of Chester County LLC
                New LifeCare Hospitals of Northern Nevada LLC
                New San Antonio Specialty Hospital LLC
                New LifeCare Hospitals of North Carolina LLC
                New LifeCare Hospitals of Pittsburgh LLC
                New NextCare Specialty Hospital of Denver LLC
                Hospital Acquisition MI LLC
                LifeCare Pharmacy Services LLC
                New LifeCare REIT 2 LLC
                New LifeCare Hospitals at Tenaya LLC
                New LifeCare Hospitals of Sarasota LLC
                        Case 19-10998-BLS         Doc 1     Filed 05/06/19      Page 6 of 31



                                        CERTIFICATE OF SECRETARY
                                                   OF
                                        HOSPITAL ACQUISITION LLC

                                                    May 6, 2019

                I, Tracey Dry, being the duly appointed and authorized Secretary of Hospital Acquisition
         LLC (“Hospital Acquisition”), hereby deliver this Certificate of Secretary on behalf of Hospital
         Acquisition and do hereby certify, in my capacity as such duly appointed and authorized
         Secretary, that I have access to the company records of Hospital Acquisition; and

                  I further certify that attached hereto as Exhibit A is a true, correct, and complete copy of
         the resolutions duly adopted and approved on May 6, 2019 by the Board of Managers of Hospital
         Acquisition and that such resolutions (a) have not been amended, rescinded, or modified since
         their adoption and remain in full force and effect as of the date hereof, and (b) were adopted in
         accordance with the provisions of applicable law and the certificate of formation and limited
         liability company agreement of Hospital Acquisition.

               IN WITNESS WHEREOF, the undersigned has executed this certificate as of the 6th day
         of May 2019.



                                                               /s/ Tracey Dry
                                                               Tracey Dry
                                                               Secretary




01:24471887.3
Case 19-10998-BLS   Doc 1   Filed 05/06/19   Page 7 of 31



                     EXHIBIT A
                    Case 19-10998-BLS     Doc 1   Filed 05/06/19     Page 8 of 31



                                     RESOLUTIONS OF
                                THE BOARD OF MANAGERS OF
                                 HOSPITAL ACQUISITION LLC

                                            May 6, 2019

        On May 6, 2019, at a telephonic meeting of the board of managers (the “Board”) of
Hospital Acquisition LLC, a Delaware limited liability company (“Hospital Acquisition”), which
is the sole member or the indirect parent, as applicable, of each entity listed on Exhibit A hereto
(each, a “Company” and collectively with Hospital Acquisition, the “Companies”), the Board
took the following actions and adopted the following resolutions in accordance with (i) the
Delaware Limited Liability Company Act, Title 6, Chapter 18, §§ 18-101, et seq, and any
successor statute, as it may be amended from time to time, (ii) the limited liability company
operating agreement of Hospital Acquisition, and (iii) the certificate of formation of Hospital
Acquisition.

                       Authorization to Commence Chapter 11 Proceedings;
                     Authorization to Employ and Retain Requisite Professionals

       WHEREAS, the Board has reviewed and analyzed the materials presented by
Companies’ management and the Companies’ financial, legal, and other advisors and has held
numerous, extensive and vigorous discussions (including with management and such advisors)
regarding such materials and the liabilities and liquidity situation of the Companies, the short-
and long-term prospects of the Companies, the restructuring and strategic alternatives available
to the Companies, and the impact of the foregoing on the Companies’ business and operations
and has consulted with management and the Companies’ financial, legal, and other advisors
regarding the above; and

        WHEREAS, the Board has determined that it is necessary, advisable and in the best
interests of the Companies, their respective creditors, employees, shareholders and other
interested parties, and necessary and convenient to the purpose, conduct, promotion, or
attainment of the business and affairs of the Companies, that a petition be filed by each Company
seeking relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
and that such Company undertake related actions.

NOW THEREFORE BE IT:

        RESOLVED, that the Board, in its best judgment, and after consultation with
management and the Companies’ financial, legal, and other advisors, has determined that it is
desirable and in the best interests of the Companies, their respective creditors, employees,
shareholders and other interested parties that a voluntary petition for relief under chapter 11 of
the Bankruptcy Code be filed and directs that each Company file or cause to be filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code;

        RESOLVED FURTHER, that the “Authorized Officers” referenced in these resolutions
shall be, with respect to each Company, the Chief Executive Officer, the Chief Financial Officer,
the General Counsel, the Chief Compliance Officer and/or the Secretary of such Company or,
where applicable, the Chief Executive Officer, the Chief Financial Officer, the General Counsel,


4820-0041-1797 v4
               Case 19-10998-BLS         Doc 1       Filed 05/06/19   Page 9 of 31



the Chief Compliance Officer and/or the Secretary of a Company in such Company’s capacity as
the sole member of a Company;

        RESOLVED FURTHER, that each Authorized Officer, be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and verify or certify a
petition under chapter 11 of the Bankruptcy Code and to cause the same to be filed in the United
States Bankruptcy Court for the District of Delaware at such time as such officers shall
determine;

       RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and file all pleadings,
schedules, lists, and other papers, and to take any and all actions that each such officer may deem
necessary or proper in connection with the foregoing resolutions;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Akin
Gump Strauss Hauer & Feld LLP (“Akin Gump”) as general bankruptcy counsel to represent and
assist such Company in carrying out their duties under the Bankruptcy Code and to take any and
all actions to advance such Company’s rights and interests, including filing any pleadings and
making any filings with regulatory agencies or other governmental authorities; and, in
connection therewith, each Authorized Officer be, and hereby is, authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and after the filing of
each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to
retain the services of Akin Gump;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Young
Conaway Stargatt & Taylor, LLP (“Young Conaway”) as local counsel to represent and assist
such Company in carrying out their duties under the Bankruptcy Code and to take any and all
actions to advance such Company’s rights and interests, including filing any pleadings and
making any filings with regulatory agencies or other governmental authorities; and, in
connection therewith, each Authorized Officer be, and hereby is, authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and after the filing of
each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to
retain the services of Young Conaway;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage Prime Clerk LLC
(“Prime Clerk”) as claims, notice and balloting agent to represent and assist such Company in
carrying out its duties under the Bankruptcy Code and to take any and all actions to advance such
Company’s rights and interests; and, in connection therewith, each Authorized Officer be, and
hereby is, authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and after the filing of each Company’s chapter 11 case, and cause to be filed an
appropriate application for authority to retain the services of Prime Clerk;

     RESOLVED FURTHER, that each Authorized Officer, be, and hereby is authorized and
empowered on behalf of, and in the name of, each Company to engage Houlihan Lokey, Inc.


                                                 2
              Case 19-10998-BLS        Doc 1     Filed 05/06/19    Page 10 of 31



(“Houlihan”) as financial advisor to represent and assist such Company in carrying out its duties
under the Bankruptcy Code and to take any and all actions to advance such Company’s rights
and interests; and, in connection therewith, each Authorized Officer be, and hereby is, authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
after the filing of each Company’s chapter 11 case, and cause to be filed an appropriate
application for authority to retain the services of Houlihan;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage BRG Capital Advisors,
LLC (“BRG”) as investment banker to represent and assist such Company in carrying out its
duties under the Bankruptcy Code and to take any and all actions to advance such Company’s
rights and interests; and, in connection therewith, each Authorized Officer be, and hereby is,
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and after the filing of each Company’s chapter 11 case, and cause to be filed an
appropriate application for authority to retain the services of BRG; and

       RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage any other professionals as
deemed necessary or appropriate in their respective sole discretion to assist such Company
subsidiaries in carrying out its duties under the Bankruptcy Code, including executing
appropriate retention agreements, paying appropriate retainers prior to or after the filing of the
Company’s chapter 11 case, and filing appropriate applications for authority to retain the
services of any other professionals as any Authorized Officer shall in their sole discretion deem
necessary or desirable.

                             DIP Financing and Related Matters

        RESOLVED FURTHER, that in the judgment of the Board, it is desirable and in the best
interests of each Company, their creditors and other parties in interest, that such Company shall
be, and hereby is, authorized to obtain senior secured superpriority post-petition financing (the
“DIP Financing”) on the terms and conditions of the proposed debtor-in-possession financing
agreement or term sheet between the applicable Companies, as borrowers or guarantors, as
applicable, the financial institutions from time to time party thereto as lenders (the “DIP
Lenders”), the administrative agent and collateral agent (in such capacities, the “DIP Agent”),
and other agents and entities from time to time party thereto, substantially in the form presented
to the Board on or in advance of the date hereof, with such changes, additions, and modifications
thereto as any Authorized Officer executing the same shall approve, such approval to be
conclusively evidenced by an Authorized Officer’s execution and delivery thereof and to grant to
the DIP Agent for itself and for the benefit of the DIP Lenders liens on substantially all of the
Companies’ assets with priority under sections 364(c) and (d) of the Bankruptcy Code;

        RESOLVED FURTHER, that each Company will obtain benefits from the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Cash Collateral”), which is security for certain prepetition secured lenders
(collectively, the “Secured Lenders”) party to (i) that certain Credit Agreement dated as of May
31, 2013, as amended, among certain Companies as “Borrowers” and “Guarantors” thereunder as
applicable, the lenders party thereto from time to time, Seaport Loan Products LLC, as


                                                3
              Case 19-10998-BLS         Doc 1    Filed 05/06/19     Page 11 of 31



administrative agent, and Wilmington Trust, National Association, as co-administrative agent
and co-collateral agent for the such lenders and/or (ii) and that certain Credit Agreement dated as
of August 10, 2018, as amended, among certain Companies as “Borrowers” and “Guarantors”
thereunder as applicable, the lenders party thereto from time to time, and GLAS Trust Company
LLC as administrative agent and collateral agent for the such lenders;

       RESOLVED FURTHER, that in order to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy Code, each Company will
provide certain adequate protection to the Secured Lenders (the “Adequate Protection
Obligations”), as documented in a proposed interim DIP order substantially in the form
presented to the Board on or in advance of the date hereof, with such changes, additions, and
modifications thereto as any Authorized Officer executing the same shall approve, such approval
to be conclusively evidenced by an Authorized Officer’s execution and delivery thereof (the
“Interim DIP Order”) to be submitted for approval to the Bankruptcy Court;

        RESOLVED FURTHER, that the form, terms, and provisions of the Interim DIP Order to
which each Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are, authorized, adopted, ratified and approved, and each Authorized Officer be,
and hereby is, authorized and empowered, in the name of and on behalf of each Company, to
take such actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform, and cause the performance of, the Interim DIP Order, and such other agreements,
certificates, instruments, receipts, petitions, motions, or other papers or documents to which such
Company is or will be a party, including, but not limited to, any security and pledge agreement
or guaranty agreement (collectively with the Interim DIP Order, the “DIP Documents”), incur
and pay or cause to be paid all fees and expenses and engage such persons, in each case, in the
form or substantially in the form thereof presented to the Board on or in advance of the date
hereof, with such changes, additions, and modifications thereto as any Authorized Officer
executing the same shall approve, such approval to be conclusively evidenced by an Authorized
Officer’s execution and delivery thereof;

        RESOLVED FURTHER, that each Company, as debtor and debtor-in-possession under
the Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate
Protection Obligations, grant liens, make periodic payments, and to undertake any and all related
transactions on substantially the same terms as contemplated under the DIP Documents
(collectively, the “Adequate Protection Transactions”);

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed, and empowered in the name of, and on behalf of, each Company, as
debtor and debtor-in-possession, to take such actions as in his or her reasonable discretion is
determined to be necessary, desirable, or appropriate and execute the Adequate Protection
Transactions, including delivery of (a) the DIP Documents and such agreements, certificates,
instruments, guaranties, notices, and any and all other documents, including, without limitation,
any amendments to any DIP Documents (collectively, the “Adequate Protection Documents”);
(b) such other instruments, certificates, notices, assignments, and documents as may be
reasonably requested by the DIP Agent; and (c) such forms of deposit, account control
agreements, officer’s certificates, and compliance certificates as may be required by the DIP
Documents or any other Adequate Protection Document;


                                                4
              Case 19-10998-BLS         Doc 1    Filed 05/06/19     Page 12 of 31



        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to file or
to authorize the DIP Agent to file any Uniform Commercial Code (the “UCC”) financing
statements, any other equivalent filings, any intellectual property filings and recordations and
any necessary assignments for security or other documents in the name of each Company that the
DIP Agent deems necessary or appropriate to perfect any lien or security interest granted under
the Interim DIP Order, including any such UCC financing statement containing a generic
description of collateral, such as “all assets,” “all property now or hereafter acquired” and other
similar descriptions of like import, and to execute and deliver, and to record or authorize the
recording of, such mortgages and deeds of trust in respect of real property of each Company and
such other filings in respect of intellectual and other property of each Company, in each case, as
the DIP Agent may reasonably request to perfect the security interests of the DIP Agent under
the Interim DIP Order; and

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to take all
such further actions, including, without limitation, to pay or approve the payment of adequate
protection, appropriate fees and expenses payable in connection with the Adequate Protection
Transactions and appropriate fees and expenses incurred by or on behalf of such Company in
connection with the foregoing resolutions, in accordance with the terms of the Adequate
Protection Documents, which shall in his or her sole judgement be necessary, proper, or
advisable to perform any of such Company’s obligations under or in connection with the Interim
DIP Order or any of the other Adequate Protection Documents and the transactions contemplated
therein and to carry out fully the intent of the foregoing resolutions.

                                             General

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to (i) take or cause to be taken any
and all such further actions and to prepare, execute and deliver or cause to be prepared, executed
and delivered and, where necessary or appropriate, file or cause to be filed with the appropriate
governmental authorities, all such necessary or appropriate instruments and documents, (ii) incur
and pay or cause to be paid all fees and expenses associated with or arising out of the actions
authorized herein, and (iii) engage such persons as any Authorized Officer shall in their sole
discretion deem necessary or desirable to carry out fully the intent and purposes of the foregoing
resolutions and each of the transactions contemplated thereby, such determination to be
conclusively established by the taking or causing of any such further action;

        RESOLVED FURTHER, that all lawful actions of any kind taken prior to the date hereof
by the Authorized Officers, or any person or persons designated or authorized to act by an
Authorized Officer, which acts would have been authorized by the foregoing resolutions, except
that such acts were taken prior to the adoption of such resolutions, are hereby severally ratified,
confirmed, approved and adopted as acts of the Company;

        RESOLVED FURTHER, that the signature of any Authorized Officer on any document,
instrument, certificate, agreement or other writing shall constitute conclusive evidence that such
officer deemed such act or thing to be necessary, advisable or appropriate; and


                                                5
              Case 19-10998-BLS        Doc 1    Filed 05/06/19     Page 13 of 31



        RESOLVED FURTHER, that any Authorized Officer be, and hereby is, authorized and
empowered to certify and to furnish such copies of these resolutions as may be necessary and
such statements of incumbency of the corporate officers of each Company as may be requested.

                         Approval of Certain Actions of Subsidiaries

        WHEREAS, Hospital Acquisition, as the sole member or the indirect parent, as
applicable, of each Company listed on Exhibit A hereto, desires to adopt and approve certain
resolutions in the form attached hereto as Annex 1 (collectively, the “Company Resolutions”);
and

        WHEREAS, the Board has reviewed and considered, and deems it advisable and in the
best interests of Hospital Acquisition and its subsidiaries for Hospital Acquisition to adopt and
approve the Company resolutions.

NOW THEREFORE BE IT:

       RESOLVED, that the Company Resolutions are advisable and in the best interests of
Hospital Acquisition and each of its applicable subsidiaries and are authorized, approved an
adopted in all respects.

                                        *********




                                               6
              Case 19-10998-BLS   Doc 1   Filed 05/06/19    Page 14 of 31



                                    Exhibit A

                                    Companies

           Company                  Jurisdiction                  Managing Body
Hospital Acquisition                 Delaware              Sole Member:
Intermediate Sub LLC                                       Hospital Acquisition LLC
(“Intermediate Sub”)
LifeCare Holdings LLC                Delaware              Sole Member:
(“Parent”)                                                 Intermediate Sub
LifeCare Behavioral Health           Delaware              Sole Member:
Hospital of Pittsburgh LLC                                 Parent
New LifeCare Hospitals LLC           Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Dayton LLC                                                 Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Milwaukee LLC                                              Parent
New LifeCare Hospitals of South      Delaware              Sole Member:
Texas LLC                                                  Parent
Hospital Acquisition Sub II LLC      Delaware              Sole Member:
                                                           Parent
New LifeCare Management              Delaware              Sole Member:
Services LLC                                               Parent
New LifeCare REIT 1 LLC              Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Mechanicsburg LLC                                          Parent
New Pittsburgh Specialty             Delaware              Sole Member:
Hospital LLC                                               Parent
LifeCare Vascular Services, LLC      Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of North      Delaware              Sole Member:
Texas LLC                                                  Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Chester County LLC                                         Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Northern Nevada LLC                                        Parent
New San Antonio Specialty            Delaware              Sole Member:
Hospital LLC                                               Parent
              Case 19-10998-BLS   Doc 1   Filed 05/06/19   Page 15 of 31



New LifeCare Hospitals of North      Delaware              Sole Member:
Carolina LLC                                               Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Pittsburgh LLC                                             Parent
New Nextcare Specialty Hospital      Delaware              Sole Member:
of Denver LLC                                              Parent
Hospital Acquisition MI LLC          Delaware              Sole Member:
                                                           Parent
LifeCare Pharmacy Services           Delaware              Sole Member:
LLC                                                        Parent
New LifeCare REIT 2 LLC              Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals at            Delaware              Sole Member:
Tenaya LLC                                                 Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Sarasota LLC                                               Parent
Case 19-10998-BLS     Doc 1   Filed 05/06/19   Page 16 of 31



                         Annex 1

                    Company Resolutions

                        (Attached.)
               Case 19-10998-BLS         Doc 1    Filed 05/06/19     Page 17 of 31



                                 RESOLUTIONS OF
                            THE MANAGING BODIES OF
                    THE ENTITIES LISTED ON SCHEDULE 1 HERETO

                                           May 6, 2019

       On May 6, 2019, at a telephonic meeting of the sole member (each, a “Managing Body”)
of the applicable entity listed on Schedule I hereto (each, a “Company” and collectively, the
“Companies”), each Company’s respective Managing Body took the following actions and
adopted the following resolutions in accordance with (i) the Delaware Limited Liability
Company Act, Title 6, Chapter 18, §§ 18-101, et seq, and any successor statute, as it may be
amended from time to time, (ii) the limited liability company operating agreement of each
Company, and (iii) the certificate of formation of each Company.

                    Authorization to Commence Chapter 11 Proceedings;
                  Authorization to Employ and Retain Requisite Professionals

        WHEREAS, the Managing Body of each Company has reviewed and analyzed the
materials presented by such Company’s management and such Company’s financial, legal, and
other advisors and has held numerous, extensive and vigorous discussions (including with
management and such advisors) regarding such materials and the liabilities and liquidity
situation of such Company, the short- and long-term prospects of such Company, the
restructuring and strategic alternatives available to such Company, and the impact of the
foregoing on such Company’s business and operations and has consulted with management and
such Company’s financial, legal, and other advisors regarding the above; and

        WHEREAS, the Managing Body of each Company has determined that it is necessary,
advisable and in the best interests of such Company, its creditors, employees, shareholders and
other interested parties, and necessary and convenient to the purpose, conduct, promotion, or
attainment of the business and affairs of such Company, that a petition be filed by such Company
seeking relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
and that such Company undertake related actions.

NOW THEREFORE BE IT:

        RESOLVED, that the Managing Body of each Company, in its best judgment, and after
consultation with management and such Company’s financial, legal, and other advisors, has
determined that it is desirable and in the best interests of such Company, its creditors, employees,
shareholders and other interested parties that a voluntary petition for relief under chapter 11 of
the Bankruptcy Code be filed and directs that such Company file or cause to be filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code;

        RESOLVED FURTHER, that the “Authorized Officers” referenced in these resolutions
shall be, with respect to each Company, the Chief Executive Officer, the Chief Financial Officer,
the General Counsel, the Chief Compliance Officer and/or the Secretary of such Company or,
where applicable, the Chief Executive Officer, the Chief Financial Officer, the General Counsel,
the Chief Compliance Officer and/or the Secretary of a Company in such Company’s capacity as
the sole member of a Company;


Error! Unknown document property name.
              Case 19-10998-BLS         Doc 1     Filed 05/06/19     Page 18 of 31



        RESOLVED FURTHER, that each Authorized Officer, be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and verify or certify a
petition under chapter 11 of the Bankruptcy Code and to cause the same to be filed in the United
States Bankruptcy Court for the District of Delaware at such time as such officers shall
determine;

       RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and file all pleadings,
schedules, lists, and other papers, and to take any and all actions that each such officer may deem
necessary or proper in connection with the foregoing resolutions;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Akin
Gump Strauss Hauer & Feld LLP (“Akin Gump”) as general bankruptcy counsel to represent and
assist such Company in carrying out their duties under the Bankruptcy Code and to take any and
all actions to advance such Company’s rights and interests, including filing any pleadings and
making any filings with regulatory agencies or other governmental authorities; and, in
connection therewith, each Authorized Officer be, and hereby is, authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and after the filing of
each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to
retain the services of Akin Gump;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Young
Conaway Stargatt & Taylor, LLP (“Young Conaway”) as local counsel to represent and assist
such Company in carrying out their duties under the Bankruptcy Code and to take any and all
actions to advance such Company’s rights and interests, including filing any pleadings and
making any filings with regulatory agencies or other governmental authorities; and, in
connection therewith, each Authorized Officer be, and hereby is, authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and after the filing of
each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to
retain the services of Young Conaway;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage Prime Clerk LLC
(“Prime Clerk”) as claims, notice and balloting agent to represent and assist such Company in
carrying out its duties under the Bankruptcy Code and to take any and all actions to advance such
Company’s rights and interests; and, in connection therewith, each Authorized Officer be, and
hereby is, authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and after the filing of each Company’s chapter 11 case, and cause to be filed an
appropriate application for authority to retain the services of Prime Clerk;

        RESOLVED FURTHER, that each Authorized Officer, be, and hereby is authorized and
empowered on behalf of, and in the name of, each Company to engage Houlihan Lokey, Inc.
(“Houlihan”) as financial advisor to represent and assist such Company in carrying out its duties
under the Bankruptcy Code and to take any and all actions to advance such Company’s rights
and interests; and, in connection therewith, each Authorized Officer be, and hereby is, authorized


                                                 2
              Case 19-10998-BLS         Doc 1     Filed 05/06/19     Page 19 of 31



and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
after the filing of each Company’s chapter 11 case, and cause to be filed an appropriate
application for authority to retain the services of Houlihan;

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage BRG Capital Advisors,
LLC (“BRG”) as investment banker to represent and assist such Company in carrying out its
duties under the Bankruptcy Code and to take any and all actions to advance such Company’s
rights and interests; and, in connection therewith, each Authorized Officer be, and hereby is,
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and after the filing of each Company’s chapter 11 case, and cause to be filed an
appropriate application for authority to retain the services of BRG; and

       RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage any other professionals as
deemed necessary or appropriate in their respective sole discretion to assist such Company
subsidiaries in carrying out its duties under the Bankruptcy Code, including executing
appropriate retention agreements, paying appropriate retainers prior to or after the filing of the
Company’s chapter 11 case, and filing appropriate applications for authority to retain the
services of any other professionals as any Authorized Officer shall in their sole discretion deem
necessary or desirable.

                              DIP Financing and Related Matters

        RESOLVED FURTHER, that in the judgment of the Managing Body of each Company,
it is desirable and in the best interests of such Company, their creditors and other parties in
interest, that such Company shall be, and hereby is, authorized to obtain senior secured
superpriority post-petition financing (the “DIP Financing”) on the terms and conditions of the
proposed debtor-in-possession financing agreement or term sheet between the applicable
Companies, as borrowers or guarantors, as applicable, the financial institutions from time to time
party thereto as lenders (the “DIP Lenders”), the administrative agent and collateral agent (in
such capacities, the “DIP Agent”), and other agents and entities from time to time party thereto,
substantially in the form presented to the Managing Body of each Company on or in advance of
the date hereof, with such changes, additions, and modifications thereto as any Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof and to grant to the DIP Agent for itself and
for the benefit of the DIP Lenders liens on substantially all of the Companies’ assets with priority
under sections 364(c) and (d) of the Bankruptcy Code;

        RESOLVED FURTHER, that each Company will obtain benefits from the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Cash Collateral”), which is security for certain prepetition secured lenders
(collectively, the “Secured Lenders”) party to (i) that certain Credit Agreement dated as of May
31, 2013, as amended, among certain Companies as “Borrowers” and “Guarantors” thereunder as
applicable, the lenders party thereto from time to time, Seaport Loan Products LLC, as
administrative agent, and Wilmington Trust, National Association, as co-administrative agent
and co-collateral agent for the such lenders and/or (ii) and that certain Credit Agreement dated as


                                                 3
              Case 19-10998-BLS         Doc 1    Filed 05/06/19     Page 20 of 31



of August 10, 2018, as amended, among certain Companies as “Borrowers” and “Guarantors”
thereunder as applicable, the lenders party thereto from time to time, and GLAS Trust Company
LLC as administrative agent and collateral agent for the such lenders;

       RESOLVED FURTHER, that in order to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy Code, each Company will
provide certain adequate protection to the Secured Lenders (the “Adequate Protection
Obligations”), as documented in a proposed interim DIP order substantially in the form
presented to the Managing Body of each Company on or in advance of the date hereof, with such
changes, additions, and modifications thereto as any Authorized Officer executing the same shall
approve, such approval to be conclusively evidenced by an Authorized Officer’s execution and
delivery thereof (the “Interim DIP Order”) to be submitted for approval to the Bankruptcy
Court;

        RESOLVED FURTHER, that the form, terms, and provisions of the Interim DIP Order to
which each Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are, authorized, adopted, ratified and approved, and each Authorized Officer be,
and hereby is, authorized and empowered, in the name of and on behalf of each Company, to
take such actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform, and cause the performance of, the Interim DIP Order, and such other agreements,
certificates, instruments, receipts, petitions, motions, or other papers or documents to which such
Company is or will be a party, including, but not limited to, any security and pledge agreement
or guaranty agreement (collectively with the Interim DIP Order, the “DIP Documents”), incur
and pay or cause to be paid all fees and expenses and engage such persons, in each case, in the
form or substantially in the form thereof presented to the Managing Body of each Company on
or in advance of the date hereof, with such changes, additions, and modifications thereto as any
Authorized Officer executing the same shall approve, such approval to be conclusively
evidenced by an Authorized Officer’s execution and delivery thereof;

        RESOLVED FURTHER, that each Company, as debtor and debtor-in-possession under
the Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate
Protection Obligations, grant liens, make periodic payments, and to undertake any and all related
transactions on substantially the same terms as contemplated under the DIP Documents
(collectively, the “Adequate Protection Transactions”);

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed, and empowered in the name of, and on behalf of, each Company, as
debtor and debtor-in-possession, to take such actions as in his or her reasonable discretion is
determined to be necessary, desirable, or appropriate and execute the Adequate Protection
Transactions, including delivery of (a) the DIP Documents and such agreements, certificates,
instruments, guaranties, notices, and any and all other documents, including, without limitation,
any amendments to any DIP Documents (collectively, the “Adequate Protection Documents”);
(b) such other instruments, certificates, notices, assignments, and documents as may be
reasonably requested by the DIP Agent; and (c) such forms of deposit, account control
agreements, officer’s certificates, and compliance certificates as may be required by the DIP
Documents or any other Adequate Protection Document;



                                                4
              Case 19-10998-BLS         Doc 1    Filed 05/06/19     Page 21 of 31



        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to file or
to authorize the DIP Agent to file any Uniform Commercial Code (the “UCC”) financing
statements, any other equivalent filings, any intellectual property filings and recordations and
any necessary assignments for security or other documents in the name of each Company that the
DIP Agent deems necessary or appropriate to perfect any lien or security interest granted under
the Interim DIP Order, including any such UCC financing statement containing a generic
description of collateral, such as “all assets,” “all property now or hereafter acquired” and other
similar descriptions of like import, and to execute and deliver, and to record or authorize the
recording of, such mortgages and deeds of trust in respect of real property of each Company and
such other filings in respect of intellectual and other property of each Company, in each case, as
the DIP Agent may reasonably request to perfect the security interests of the DIP Agent under
the Interim DIP Order; and

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to take all
such further actions, including, without limitation, to pay or approve the payment of adequate
protection, appropriate fees and expenses payable in connection with the Adequate Protection
Transactions and appropriate fees and expenses incurred by or on behalf of such Company in
connection with the foregoing resolutions, in accordance with the terms of the Adequate
Protection Documents, which shall in his or her sole judgement be necessary, proper, or
advisable to perform any of such Company’s obligations under or in connection with the Interim
DIP Order or any of the other Adequate Protection Documents and the transactions contemplated
therein and to carry out fully the intent of the foregoing resolutions.

                                             General

        RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to (i) take or cause to be taken any
and all such further actions and to prepare, execute and deliver or cause to be prepared, executed
and delivered and, where necessary or appropriate, file or cause to be filed with the appropriate
governmental authorities, all such necessary or appropriate instruments and documents, (ii) incur
and pay or cause to be paid all fees and expenses associated with or arising out of the actions
authorized herein, and (iii) engage such persons as any Authorized Officer shall in their sole
discretion deem necessary or desirable to carry out fully the intent and purposes of the foregoing
resolutions and each of the transactions contemplated thereby, such determination to be
conclusively established by the taking or causing of any such further action;

        RESOLVED FURTHER, that all lawful actions of any kind taken prior to the date hereof
by the Authorized Officers, or any person or persons designated or authorized to act by an
Authorized Officer, which acts would have been authorized by the foregoing resolutions, except
that such acts were taken prior to the adoption of such resolutions, are hereby severally ratified,
confirmed, approved and adopted as acts of the Company;

        RESOLVED FURTHER, that the signature of any Authorized Officer on any document,
instrument, certificate, agreement or other writing shall constitute conclusive evidence that such
officer deemed such act or thing to be necessary, advisable or appropriate; and


                                                5
             Case 19-10998-BLS       Doc 1    Filed 05/06/19   Page 22 of 31



        RESOLVED FURTHER, that any Authorized Officer be, and hereby is, authorized and
empowered to certify and to furnish such copies of these resolutions as may be necessary and
such statements of incumbency of the corporate officers of each Company as may be requested.

                                      *********




                                             6
              Case 19-10998-BLS   Doc 1   Filed 05/06/19    Page 23 of 31



                                    Schedule I

                                    Companies

           Company                  Jurisdiction                  Managing Body
Hospital Acquisition                 Delaware              Sole Member:
Intermediate Sub LLC                                       Hospital Acquisition LLC
(“Intermediate Sub”)
LifeCare Holdings LLC                Delaware              Sole Member:
(“Parent”)                                                 Intermediate Sub
LifeCare Behavioral Health           Delaware              Sole Member:
Hospital of Pittsburgh LLC                                 Parent
New LifeCare Hospitals LLC           Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Dayton LLC                                                 Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Milwaukee LLC                                              Parent
New LifeCare Hospitals of South      Delaware              Sole Member:
Texas LLC                                                  Parent
Hospital Acquisition Sub II LLC      Delaware              Sole Member:
                                                           Parent
New LifeCare Management              Delaware              Sole Member:
Services LLC                                               Parent
New LifeCare REIT 1 LLC              Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Mechanicsburg LLC                                          Parent
New Pittsburgh Specialty             Delaware              Sole Member:
Hospital LLC                                               Parent
LifeCare Vascular Services, LLC      Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals of North      Delaware              Sole Member:
Texas LLC                                                  Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Chester County LLC                                         Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Northern Nevada LLC                                        Parent
New San Antonio Specialty            Delaware              Sole Member:
Hospital LLC                                               Parent
              Case 19-10998-BLS   Doc 1   Filed 05/06/19   Page 24 of 31



New LifeCare Hospitals of North      Delaware              Sole Member:
Carolina LLC                                               Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Pittsburgh LLC                                             Parent
New Nextcare Specialty Hospital      Delaware              Sole Member:
of Denver LLC                                              Parent
Hospital Acquisition MI LLC          Delaware              Sole Member:
                                                           Parent
LifeCare Pharmacy Services           Delaware              Sole Member:
LLC                                                        Parent
New LifeCare REIT 2 LLC              Delaware              Sole Member:
                                                           Parent
New LifeCare Hospitals at            Delaware              Sole Member:
Tenaya LLC                                                 Parent
New LifeCare Hospitals of            Delaware              Sole Member:
Sarasota LLC                                               Parent
                                               Case 19-10998-BLS                                      Doc 1                Filed 05/06/19                               Page 25 of 31

Fill in this information to identify the case:
  Debtor name:  Hospital Acquisition LLC, et al.                                                                                                                                             □ Check if this is an amended ﬁling
  United States Bankruptcy Court for the:  District of Delaware
  Case number (if known):  ________________



Official Form 204

Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                                       12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 
101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.




Name of creditor and complete mailing address,         Name, telephone number, and email address of         Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
including zip code                                     creditor contact                                     trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                            professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                            government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                            Total claim, if       Deduction for value of collateral or 
                                                                                                                                                                                                                                         Unsecured Claim
                                                                                                                                                                          partially secured                       setoff
             CANTU CONSTRUCTION                   CANTU CONSTRUCTION
             GREGORY TURLEY, ESQ.                 GREGORY TURLEY, ESQ.
1            LAW OFFICE OF GREGORY TURLEY         PHONE: 956‐682‐2600                                       LITIGATION                          C/U/D                                                                                       UNLIQUIDATED
             504 E. DOVE AVE, SUITE B             FAX: 
             MCALLEN, TX 78504                    EMAIL: 
             WELLTOWER INC                        WELLTOWER INC
             KATHERINE BEHR                       KATHERINE BEHR
2            ATTN ACCOUNTING                      PHONE:                                                    TRADE                                                                                                                            $1,917,324.96
             4500 DORR ST                         FAX: 
             TOLEDO, OH 43615‐4040                EMAIL: NHAM@WELLTOWER.COM
             DOC ‐ LIFECARE                       DOC ‐ LIFECARE
             JOHN T. THOMAS, PRESIDENT AND        JOHN T. THOMAS, PRESIDENT AND CHIEF 
             CHIEF EXECUTIVE OFFICER              EXECUTIVE OFFICER
3                                                                                                           TRADE                                                                                                                              $753,205.68
             309 N. WATER ST                      PHONE: 
             STE 500                              FAX: 
             MILWAUKEE, WI 53202                  EMAIL:  JTT@DOCREIT.COM
                                                  WILLIS‐KNIGHTON MEDICAL CENTER
             WILLIS‐KNIGHTON MEDICAL CENTER
                                                  JAMES K. ELROD, PRESIDENT AND CHIEF EXECUTIVE 
             JAMES K. ELROD, PRESIDENT AND CHIEF 
                                                  OFFICER
4            EXECUTIVE OFFICER                                                                              TRADE                                                                                                                              $644,224.53
                                                  PHONE: 
             2751 ALBERT L BICKNELL DR
                                                  FAX: 
             SHREVEPORT, LA 71130
                                                  EMAIL: MWARD@WKHS.COM
             MEDASSETS INC                        MEDASSETS INC
             JULIANNE BROOKS                      JULIANNE BROOKS
5            100 NORTH POINT CENTER               PHONE: 678‐323‐2500                                       TRADE                                                                                                                              $603,661.32
             SUITE 200                            FAX: 
             ATLANTA, GA 30022                    EMAIL: CRYSTAL.AUSTIN@VIZIENT.COM
             LOWELL17 LLC
                                                  LOWELL17 LLC
             BOB SCHENDL
                                                  BOB SCHENDL
             C/O THE PROPERTY MANAGEMENT 
6                                                 PHONE:                                                    TRADE                                                                                                                              $558,450.44
             GROUP LLC
                                                  FAX: 
             1601 LOWELL BLVD
                                                  EMAIL: BOB@LOWELL17.COM
             DENVER, CO 80204
                                                       KETTERING HEALTH NETWORK
             KETTERING HEALTH NETWORK
                                                       FRED M. MANCHUR, CEO
             FRED M. MANCHUR, CEO
7                                                      PHONE: 937‐395‐3963                                  TRADE                                                                                                                              $528,759.90
             3535 SOUTHERN BOULEVARD
                                                       FAX: 937‐395‐8327
             KETTERING, OH 45429
                                                       EMAIL: MIKE.RABUKA@KETTERINGHEALTH.ORG
             ARAMARK HEALTHCARE TECHNOLOGIES           ARAMARK HEALTHCARE TECHNOLOGIES
             JEFF BURNS                                JEFF BURNS
8            ATTN:  ARAMARK CTS                        PHONE:                                               TRADE                                                                                                                              $474,931.08
             12483 COLLECTIONS CENTER DR               FAX: 
             CHICAGO, IL 60693                         EMAIL: FERRER‐ALDO@ARAMARK.COM
                                           BEACH CONSTRUCTION INC.
             BEACH CONSTRUCTION INC.
                                           PRESIDENT
             PRESIDENT
9                                          PHONE:                                                           TRADE                                                                                                                              $414,317.52
             1271 RECORD CROSSING ROAD
                                           FAX: 
             DALLAS, TX 75235
                                           EMAIL: MICHELLE@BCCOMMERCIALTX.COM
             RENOWN SOUTH MEADOWS MEDICAL  RENOWN SOUTH MEADOWS MEDICAL CENTER
             CENTER                        ATTN: GENERAL COUNSEL
10           ATTN: GENERAL COUNSEL         PHONE:                                                           TRADE                                                                                                                              $358,016.33
             1155 MILL STREET, Z‐4         FAX: 
             RENO, NV 89521                EMAIL: NFLEMING@RENOWN.ORG
                                                       OWENS & MINOR
             OWENS & MINOR
                                                       EDWARD A. PESICKA, PRESIDENT
             EDWARD A. PESICKA, PRESIDENT
11                                                     PHONE:                                 TRADE                                                                                                                                            $332,354.19
             9120 LOCKWOOD BOULEVARD
                                                       FAX: 
             MECHANICSVILLE, VA 23116
                                                       EMAIL: MICHELLE.THOMAS@OWENS‐MINOR.COM

                                                       MPT OF DALLAS LTACH LP
             MPT OF DALLAS LTACH LP
                                                       DRAYTON GREEN
             DRAYTON GREEN
12                                                     PHONE:                                   TRADE                                                                                                                                          $311,251.00
             1000 URBAN CTR  DRIVE   STE 501
                                                       FAX: 
             BIRMINGHAM, AL 35242
                                                       EMAIL: SHEALD@MEDICALPROPERTIESTRUST.COM
                                                NEW SOURCE MEDICAL
             NEW SOURCE MEDICAL
                                                CHAD FISCHESSER
             CHAD FISCHESSER
13                                              PHONE:                                                      TRADE                                                                                                                              $310,871.91
             9913 SHELBYVILLE RD   STE203
                                                FAX: 
             LOUISVILLE, KY 40223
                                                EMAIL: KEVIN@NEWSOURCEMED.COM
             FROEDERT HEALTH                    FROEDERT HEALTH
             CATHERINE JACOBSON, PRESIDENT AND  CATHERINE JACOBSON, PRESIDENT AND CEO
14           CEO                                PHONE:                                                      TRADE                                                                                                                              $304,833.34
             9200 W. WISCONSIN AVE.             FAX: 
             MILWAUKEE, WI 53226                EMAIL: DARCY.ALATALO@FROEDTERT.COM
Debtor:  Hospital Acquisition LLC, et al.      Case 19-10998-BLS                                  Doc 1               Filed 05/06/19                                Page 26 of 31                                    Case number (if known) __________

  Name of creditor and complete mailing address,      Name, telephone number, and email address of      Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
  including zip code                                  creditor contact                                  trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                        professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                        government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                        Total claim, if       Deduction for value of collateral or 
                                                                                                                                                                                                                                     Unsecured Claim
                                                                                                                                                                      partially secured                       setoff
                 WEST PENN ALLEGHENY HEALTH
                                                      WEST PENN ALLEGHENY HEALTH
                 MARK RIPPOLE
                                                      MARK RIPPOLE
                 ALLEGHENY SPECIALTY PRACTICE 
  15                                                  PHONE:                                            TRADE                                                                                                                              $277,496.98
                 NETWORK
                                                      FAX: 
                 TWO ALLEGHENY CENTER  6TH FLOOR
                                                      EMAIL: JEFFREY.CRUDELE@AHN.ORG
                 PITTSBURGH, PA 15212
                                                      SENTRY INSURANCE
                 SENTRY INSURANCE                     ATTN: ERICKA SCHAEFER
                 ATTN: ERICKA SCHAEFER                PHONE: 
  16                                                                                                    TRADE                                                                                                                              $266,743.69
                 1800 NORTH POINT DRIVE               FAX: 
                 STEVENS POINT, WI 54481              EMAIL: 
                                                      NATACCTSPREMIUMSERVICES@SENTRY.COM
                 NASH COMMUNITY HEALTH SERVICES       NASH COMMUNITY HEALTH SERVICES INC
                 INC                                  JOAN T CALHOUN
  17             JOAN T CALHOUN                       PHONE:                                            TRADE                                                                                                                              $248,091.89
                 2460 CURTIS ELLIS DR                 FAX: 
                 ROCKY MOUNT, NC 27804                EMAIL: SHAWN.HARTLEY@UNCHEALTH.UNC.EDU
                 CARDINAL HEALTH                      CARDINAL HEALTH
                 MIKE KAUFMAN, CHIEF EXECUTIVE        7000 CARDINAL PL.
  18             OFFICER                              PHONE:                                            TRADE                                                                                                                              $237,543.57
                 7000 CARDINAL PL.                    FAX: 
                 DUBLIN, OH 43017                     EMAIL: AILEEN.LAWAS@CARDINALHEALTH.COM
                                                      MMODAL SERVICES LTD
                 MMODAL SERVICES LTD
                                                      MICHAEL FINKE, PRESIDENT
                 MICHAEL FINKE, PRESIDENT
                                                      PHONE: 
  19             5000 MERIDIAN BOULEVARD                                                                TRADE                                                                                                                              $233,142.56
                                                      FAX: 866‐796‐5127
                 SUITE 200
                                                      EMAIL: TONIA.PHILLIPS@MMODAL.COM; 
                 FRANKLIN, TN 37067
                                                      MICHAEL.FINKE@MMODAL.COM
                                                      CAREFUSION SOLUTIONS
                 CAREFUSION SOLUTIONS
                                                      CAROL WHITE
                 CAROL WHITE
  20                                                  PHONE:                                            TRADE                                                                                                                              $228,907.50
                 25082 NETWORK PLACE
                                                      FAX: 
                 CHICAGO, IL 60673‐1250
                                                      EMAIL: HARSHENDRA.SINGH@BD.COM
                                                      JONES LANG LASALLE INC (JLL)
                 JONES LANG LASALLE INC (JLL)
                                                      AMPHA CARDENAS
                 AMPHA CARDENAS
  21                                                  PHONE:                                            TRADE                                                                                                                              $226,146.47
                 200 EAST RANDOLPH DRIVE   STE 4300
                                                      FAX: 
                 CHICAGO, IL 60601
                                                      EMAIL: EDWARD.RICARD@AM.JLL.COM
                 NORTHERN NEVADA MEDICAL CENTER       NORTHERN NEVADA MEDICAL CENTER
                 JENNIFER FLORIO                      JENNIFER FLORIO
  22             NORTHERN NEVADA HOSPITAL             PHONE:                                            TRADE                                                                                                                              $213,509.21
                 FILE 50689                           FAX: 
                 LOS ANGELES, CA 90074                EMAIL: HYAN.HEIT@UHSINC.COM
                 HILL‐ROM                            HILL‐ROM
                 JOHN P. GROETELAARS, PRESIDENT AND  JOHN P. GROETELAARS, PRESIDENT AND CHIEF 
                 CHIEF EXECUTIVE OFFICER             EXECUTIVE OFFICER
  23                                                                                                    TRADE                                                                                                                              $212,495.18
                 130 E. RANDOLPH STREET              PHONE: 312‐819‐7200
                 SUITE 1000                          FAX: 
                 CHICAGO, IL 60601                   EMAIL: AR.ACHPNC@HILL‐ROM.COM
                                                     NTT DATA SERVICES LLC
                 NTT DATA SERVICES LLC
                                                     PETER MACK, CORPORATE COUNSEL
                 PETER MACK, CORPORATE COUNSEL
  24                                                 PHONE: 972‐624‐7902                                TRADE                                                                                                                              $201,981.11
                 2300 W. PLANO PKWY
                                                     FAX: 
                 PLANO, TX 75075‐8427
                                                     EMAIL: ABHIMANYU.CHAUHAN@NTTDATA.COM
                                                      UNC HEALTHCARE
                 UNC HEALTHCARE
                                                      SHAWN HARTLEY, SENIOR VICE PRESIDENT, CHIEF 
                 SHAWN HARTLEY, SENIOR VICE 
                                                      FINANCIAL OFFICER
  25             PRESIDENT, CHIEF FINANCIAL OFFICER                                                     TRADE                                                                                                                              $196,418.41
                                                      PHONE: 
                 2460 CURTIS ELLIS DR
                                                      FAX: 
                 ROCKY MOUNT, NC 27804
                                                      EMAIL: SHAWN.HARTLEY@UNCHEALTH.UNC.EDU
                                                      HEALOGICS WOUND CARE & HYPERBARICS 
                 HEALOGICS WOUND CARE & 
                                                      SERVICES
                 HYPERBARICS SERVICES
                                                      LISA WILSON
  26             LISA WILSON                                                                            TRADE                                                                                                                              $182,505.17
                                                      PHONE: 
                 28525 NETWORK
                                                      FAX: 
                 CHICAGO, IL 60673‐1285
                                                      EMAIL: AR@HEALOGICS.COM
                                                      TURNER WINDHAM LLC
                 TURNER WINDHAM LLC
                                                      WILLIAM C. WINDHAM JR, MEMBER
                 WILLIAM C. WINDHAM JR, MEMBER
  27                                                  PHONE:                                            TRADE                                                                                                                              $171,650.00
                 820 GARRETT DR
                                                      FAX: 
                 BOSSIER CITY, LA 71111‐2500
                                                      EMAIL: WCW@TURNERWINDHAM.COM
                                                      WHETSTONE LEGACY CAMPUS
                 WHETSTONE LEGACY CAMPUS              JOSHUA COOK
                 JOSHUA COOK                          PHONE: 
  28                                                                                                    TRADE                                                                                                                              $157,491.68
                 5340 LEGACY DR. SUITE 125            FAX: (972)473‐2555 
                 PLANO, TX 75024                      EMAIL: LAUREN.MCCALLON@AM.JII.COM; 
                                                      JOSH.COOK@AM.JLL.COM 
                                                      AHA
                 AHA
                                                      RICHARD J. POLLACK, PRESIDENT AND CHIEF 
                 RICHARD J. POLLACK, PRESIDENT AND 
                                                      EXECUTIVE OFFICER
  29             CHIEF EXECUTIVE OFFICER                                                                TRADE                                                                                                                              $156,977.00
                                                      PHONE: 202626‐2363
                 PO BOX 92247
                                                      FAX: 
                 CHICAGO, IL 60675‐2247
                                                      EMAIL: MEMBREL@AHA.ORG; RICK@AHA.ORG
                 BAXTER HEALTHCARE CORP.              BAXTER HEALTHCARE CORP.
                 JOSE E. ALMEIDA, CHIEF EXECUTIVE     JOSE E. ALMEIDA, CHIEF EXECUTIVE OFFICER
  30             OFFICER                              PHONE:                                            TRADE                                                                                                                              $155,440.03
                 PO BOX 70564                         FAX: 224‐948‐4498
                 CHICAGO, IL 60673‐0564               EMAIL: NEIL.KOZEROWITZ@BAXTER.COM




Official Form 204                                                        Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 30 Largest Unecured Claims                                                                                  Page 2
                         Case 19-10998-BLS            Doc 1     Filed 05/06/19       Page 27 of 31




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.1                       )     Case No. 19-__________ ( )
                                                                 )
                                  Debtors.                       )     Joint Administration Requested
                                                                 )


                        CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                        AND LIST OF EQUITY INTEREST HOLDERS PURSUANT TO
                          BANKRUPTCY RULES 1007(a)(1) 1007((a)(3), AND 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, the above-captioned debtors and debtors in possession (each, a “Debtor”) hereby state

         as follows:

                  1.      A list of Debtor Hospital Acquisition LLC’s equity interest holders, their
                          addresses, and the nature of their equity interests is attached hereto as Exhibit A.

                  2.      Hospital Acquisition LLC whose address is 5340 Legacy Drive, Suite 150, Plano,
                          TX 75024, is the sole member of Debtor Hospital Acquisition Intermediate Sub
                          LLC.

                  3.      Hospital Acquisition Intermediate Sub LLC, whose address is 5340 Legacy Drive,
                          Suite 150, Plano, TX 75024, is the sole member of Debtor LifeCare Holdings
                          LLC (formerly known as Hospital Acquisition Sub I LLC).

                  1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

01:24406414.1
                     Case 19-10998-BLS     Doc 1    Filed 05/06/19      Page 28 of 31




                4.   LifeCare Holdings LLC (formerly known as Hospital Acquisition Sub I LLC),
                     whose address is 5340 Legacy Drive, Suite 150, Plano, TX 75024, is the sole
                     member of:

                           a) LifeCare Behavioral Health Hospital of Pittsburgh LLC;

                           b) New LifeCare Hospitals LLC;

                           c) New LifeCare Hospitals of Dayton LLC;

                           d) New LifeCare Hospitals of Milwaukee LLC;

                           e) New LifeCare Hospitals of South Texas LLC;

                           f) Hospital Acquisition Sub II LLC;

                           g) New LifeCare Management Services LLC;

                           h) New LifeCare REIT 1 LLC;

                           i) New LifeCare Hospitals of Mechanicsburg LLC;

                           j) New Pittsburgh Speciality Hospital LLC;

                           k) LifeCare Vascular Services, LLC;

                           l) New LifeCare Hospitals of North Texas LLC;

                           m) New LifeCare Hospitals of Chester County LLC;

                           n) New LifeCare Hospitals of Northern Nevada LLC;

                           o) New San Antonio Specialty Hospital LLC;

                           p) New LifeCare Hospitals of North Carolina LLC;

                           q) New LifeCare Hospitals of Pittsburgh LLC;

                           r) New NextCare Specialty Hospital of Denver LLC;

                           s) Hospital Acquisition MI LLC;

                           t) LifeCare Pharmacy Services LLC;

                           u) New LifeCare REIT 2 LLC;

01:24406414.1
                Case 19-10998-BLS    Doc 1    Filed 05/06/19   Page 29 of 31




                      v) New LifeCare Hospitals at Tenaya LLC; and

                      w) New LifeCare Hospitals of Sarasota LLC.




01:24406414.1
                                  Case 19-10998-BLS                   Doc 1        Filed 05/06/19   Page 30 of 31




                                                                             EXHIBIT A

                                                                                                  Shares of         Common Share
                            Name                                        Address
                                                                                                Common Stock          Percentage

                                                          535 Madison Avenue, 26th Floor
         Monarch Master Funding Ltd                                                                     344,532            34.45%
                                                          New York, NY 10022

         Twin Haven Special                               33 Riverside Avenue, 3rd Floor
                                                                                                        162,251            16.23%
         Opportunities Fund IV, L.P.                      Westport, CT 06880

         Blue Mountain Credit                             280 Park Avenue, 5th Floor East
                                                                                                        116,872            11.69%
         Alternatives Master Fund LP                      New York, NY 10017
                                                          214 North Tyron Street
         Merrill Lynch, Pierce, Fenner
                                                          NC1-027-15-01                                  99,218             9.92%
         & Smith Incorporated
                                                          Charlotte, NC 28255
         BlueMountain Montenvers                          280 Park Avenue, 5th Floor East
                                                                                                         61,922             6.19%
         Master Fund SCA SICAV-SIV                        New York, NY 10017

         BlueMountain Summit Trading,                     280 Park Avenue, 5th Floor East
                                                                                                         55,663             5.57%
         L.P.                                             New York, NY 10017

                                                          280 Park Avenue, 5th Floor East
         BlueMountain Timberline Ltd.                                                                    51,578             5.16%
                                                          New York, NY 10017

         BlueMountain Guadalupe Peak                      280 Park Avenue, 5th Floor East
                                                                                                         31,616             3.16%
         Fund L.P.                                        New York, NY 10017

         BlueMountain Foinaven Master                     280 Park Avenue, 5th Floor East
                                                                                                         22,537             2.25%
         Fund L.P.                                        New York, NY 10017

         BlueMountain Kicking Horse                       280 Park Avenue, 5th Floor East
                                                                                                         14,618             1.46%
         Fund L.P.                                        New York, NY 10017

         BlueMountain Distressed                          280 Park Avenue, 5th Floor East
                                                                                                         14,421             1.44%
         Master Fund L.P.                                 New York, NY 10017

         BlueMountain Logan                               280 Park Avenue, 5th Floor East
                                                                                                         12,736             1.27%
         Opportunities Master Fund L.P.                   New York, NY 10017

                                                          1680 Capital One Drive
         Oakstone Ventures, Inc.                                                                         12,036             1.20%
                                                          McLean, VA 22102

         Total                                                                                        1,000,000           100.00%1



         1
             Rounded Common Share Percentages may not total 100%.


01:24406414.1
                                    Case 19-10998-BLS                        Doc 1        Filed 05/06/19            Page 31 of 31




 Fill in this information to identify the case:

 Debtor name         Hospital Acquisition LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Corporate Ownership Statement and List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.


        Executed on                05/06/2019                        X /s/ James Murray
                                                                       Signature of individual signing on behalf of debtor

                                                                       James Murray
                                                                       Printed name

                                                                       Chief Executive Officer and Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
